NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50034

                Plaintiff - Appellee,            D.C. No. 3:13-cr-03690-DMS

    v.
                                                 MEMORANDUM*
ADAN USCANGA-GONZALEZ,

                Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

         Adan Uscanga-Gonzalez appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Uscanga-Gonzalez contends that the district court procedurally erred by

failing to explain adequately the upward variance and failing to consider or address

his sentencing arguments. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered Uscanga-Gonzalez’s arguments

and sufficiently explained the reasons for imposing the above-Guidelines sentence.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Contrary

to Uscanga-Gonzalez’s contention, the court did not err by using his previous

sentence for the same offense as a benchmark. See United States v.

Higuera-Llamos, 574 F.3d 1206, 1211-12 (9th Cir. 2009).

      Uscanga-Gonzalez next contends that the sentence is substantively

unreasonable in light of the mitigating factors and the alleged procedural errors,

and because the district court relied upon disputed facts underlying a previous state

conviction. The district court did not abuse its discretion in imposing

Uscanga-Gonzalez’s sentence. See Gall United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including

Uscanga-Gonzalez’s immigration history. See Gall, 552 U.S. at 51; see also

                                          2                                    14-50034
United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”). Moreover, the court’s reliance on the disputed facts does not

render the sentence unreasonable because Uscanga-Gonzalez has not shown that

the disputed facts were false or unreliable. See United States v. Vanderwerfhorst,

576 F.3d 929, 935-36 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    14-50034